                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DAMON L. DIXON,                                Case No. 20-05846 EJD (PR)
                                  11
                                                       Petitioner,                      ORDER VACATING ORDER OF
                                  12                                                    DISMISSAL AND JUDGMENT AND
Northern District of California




                                                v.
 United States District Court




                                                                                        REOPENING CASE
                                  13

                                  14     WARDEN,
                                  15                  Respondent.
                                                                                        (Docket No. 12)
                                  16

                                  17

                                  18          On August 19, 2020, Petitioner, a state prisoner, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254, Dkt. No. 1, which was assigned to the Honorable
                                  20   Magistrate Judge Thomas S. Hixson. Dkt. No. 3. On September 22, 2020, Judge Hixson
                                  21   denied Petitioner’s motion for leave to proceed in forma pauperis, Dkt. Nos. 5, 6, because
                                  22   his trust account statement showed sufficient funds to pay the $5.00 filing fee, and directed
                                  23   Petitioner to pay the fee within twenty-eight days of the order to avoid dismissal. Dkt. No.
                                  24   7. When Petitioner failed to respond in the time provided, on December 1, 2020, Judge
                                  25   Hixson directed the matter be reassigned to a district judge with a report and
                                  26   recommendation that the petition be dismissed without prejudice to filing a motion to
                                  27   reopen the action, accompanied by the full filing fee. Dkt. No. 8. The matter was
                                  28   reassigned to the undersigned on December 2, 2020. Dkt. No. 9. One December 9, 2020,
                                   1   the Court adopted the Report and Recommendation of Judge Hixon in full, and dismissed
                                   2   the matter; judgment was entered the same day. Dkt. Nos. 10, 11.
                                   3             On March 10, 2021, Petitioner filed a letter stating he experienced difficulties with
                                   4   the mail due to the pandemic and then later was transferred to another institution. Dkt. No.
                                   5   12. He indicates that he sent the filing fee, and “objects” to the closing of the case. Id.
                                   6   More recently, the docket indicates that the filing fee was paid on May 20, 2021. Dkt. No.
                                   7   13. Accordingly, in the interest of justice, the Court shall order the matter reopened.
                                   8             The Clerk shall vacate the December 9, 2020, Order of Dismissal and Judgment,
                                   9   Dkts. No. 10 and 11, and reopen this case. The Court will conduct an initial review of the
                                  10   petition in a separate order.
                                  11             IT IS SO ORDERED.
                                  12   Dated: _____________________
                                                May 24, 2021                                      ________________________
Northern District of California




                                                                                                  EDWARD J. DAVILA
 United States District Court




                                  13
                                                                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Vacating Order of Dism & Judgment; Reopen Case
                                       P:\PRO-SE\EJD\HC.20\05846Dixon_.docx
                                  26

                                  27

                                  28                                                          2
